department of the treasury internal_revenue_service washington d c nov cc ebeo uilc number release date memorandum for district_counsel from subject assistant chief_counsel employee_benefits and exempt_organizations cc ebeo we are forwarding the attached tax_court case legal file to you for assignment to an attorney in your office because the designated place for trial is chicago illinois the petition was served on the irs chief counsel’s office on on the service sent the taxpayer a notice_of_determination concerning worker classification under sec_7436 advising the taxpayer that the service had determined during the course of an employment_tax audit that one or more individuals performing services for the taxpayer are to be legally classified as employees for purposes of the federal employment_taxes under subtitle c of the internal_revenue_code and that the taxpayer is not entitled to employment_tax relief pursuant to sec_530 of the revenue act of with respect to such individuals taxpayer filed a petition for review of that determination with the tax_court on the petition bears a postmark date of because the postmark date is before the 91st day after the notice_of_determination was sent the petition is considered timely filed sec_302 a accordingly the tax_court has jurisdiction over this case the jurisdiction of the tax_court extends only to determining whether the workers at issue should be legally classified as employees and whether the taxpayer is entitled to employment_tax relief under sec_530 sec_7436 a proceeding under sec_7436 is not a deficiency proceeding and the service is not authorized to send a notice_of_deficiency with respect to employment_taxes see sec_6212 in paragraphs and of the petition taxpayer petitions for a redetermination of the amount of the disputed deficiency and additions to tax the tax_court does not have jurisdiction to determine the specific amounts of employment_taxes owed or the applicability of additions to tax please file a motion to dismiss in part for lack of jurisdiction and a motion to strike the portion of the petition related to the amount of the tax please refer to rules through of the tax court’s rules_of_practice and procedure for guidance in filing a responsive pleading the taxpayer has elected that the proceedings be conducted under the small tax_court procedures described in sec_7436 and tax_court rule the tax_court has designated this an s_case small tax cases under sec_7436 are subject_to rules similar to those set forth under sec_7463 finally because proceedings under sec_7436 are so new you should coordinate all documents including the decision document even if this case settles filed with the tax_court with the national_office employee_benefits and exempt_organizations branch two for a sample motion to strike and to dismiss in part please contact lynne a camillo of this office at mary oppenheimer by jerry e holmes chief branch cc ebeo attachments legal file
